Citation Nr: 1136696	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  09-35 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for trochanter bursitis of the left hip, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from September 1999 to September 2003.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana, (RO).  

In April 2011, the Veteran was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e) (West 2002).  During this hearing, the undersigned Veterans Law Judge was located in Washington, D.C., and the Veteran was located at the RO. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the April 2011 hearing before the undersigned, the Veteran testified that she was going to receive a steroid injection for her left hip disability at a VA medical facility later in that month.  In addition, the most recent VA outpatient report of record is dated in June 2009, and the Veteran testified that her last VA treatment for her left hip pain was one year ago, which would be a date after June 2009.  As the reports from the April 2011 injection and any VA outpatient treatment for the left hip pain after June 2009 would be pertinent in assessing the severity of the service connected left hip disability, the Board concludes that the RO must obtain these reports in order to fulfill the duty to assist the Veteran.  In addition, as the Veteran was last afforded a VA compensation examination of her left hip in March 2008, well over three years ago, and she has testified as to worsening symptoms in the left hip since this examination, the Board concludes that a VA examination to assess the current severity of the Veteran's left hip disability is necessary in this case in order to comply with the duty to assist the Veteran.  Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any pertinent VA outpatient treatment reports dated after June 2009, to include the reports from the reported steroid injection scheduled for April 29, 2011.   

2.  The Veteran should be afforded a VA examination to determine the current extent of the impairment resulting from her service-connected trochanter bursitis of the left hip.  The claims files should be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment should be conducted.  

The examiner should:
a.)  state the range of motion of the left hip, in degrees, noting the normal range of motion of the hip; 
b.) determine whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected disorder expressed, if feasible, in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis; and 
c.) express an opinion as to whether pain in the left hip could significantly limit functional ability during flare-ups or during periods of repeated use, noting, if feasible, the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.  

Additionally, the examiner should provide an opinion as to whether the Veteran's complaints are consistent with the objective clinical findings, and whether trochanter bursitis of the left hip limits her ability to work, or affects her ability to obtain and maintain substantially gainful employment.  A complete rationale for all opinions should be provided.  

3.  Thereafter, the claim should be readjudicated.  If this readjudication does not result in a complete grant of all benefits sought by the Veteran, the Veteran and her representative should be provided a supplemental statement of the case and an appropriate period of time allowed for response.  Thereafter, the case should be returned to the Board.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


